HORNBECK, J„
dissenting.
The statute, §6290-4 GC, controls and determines that, at the time of the collision the purchaser had acquired no title *466to the automobile, nor can this court correctly hold otherwise, because of the.express terms of the statute that no Court shall recognize any title in him.
The statutes, §§6310-3 and 6310-14 GC, effective when Commercial Credit Company v Schreyer, 120 Oh St 568, was decided, have been repealed and the sections now effective control the very particulars which the former statutes did not reach and for the reasons set out by Chief Justice Marshall in that opinion.